Case 6:14-md-02557-GAP-EJK Document 350 Filed 07/14/20 Page 1 of 2 PageID 3076




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    A & E AUTO BODY, INC., et al.,

           Plaintiffs,

    v.                                                              Case No: 6:14-md-2557-Orl-31EJK

    21ST CENTURY CENTENNIAL
    INSURANCE COMPANY, et al.,

           Defendants.


                                                   ORDER
           Upon consideration of the Consolidated Joint Stipulation and Report (Doc. 348), it is

           ORDERED that with respect to the antitrust claims in cases 6:14-cv-6008 (PA), 6:14-cv-

    6009 (AL), 6:14-cv-6011 (IL), and 6:14-cv-6020 (PA), the following schedule shall apply:

                  Defendants’ updated briefs: Due August 7, 2020
                  Plaintiffs’ response briefs: Due August 28, 2020
                  Defendants’ replies (optional): Due September 10, 2020

           It is further ORDERED that with respect to the tortious interference claims in cases 6:14-

    cv-6012 (NJ), 6:14-cv-6013 (NJ), 6:14-cv-6018 (KY), 6:14-cv-6019 (VA), and 6:14-cv-6022

    (MO), the defendants shall file a single consolidated brief of no more than 20 pages by August 7,

    2020. If a single consolidated brief is not feasible, separate briefs may be filed if limited to
Case 6:14-md-02557-GAP-EJK Document 350 Filed 07/14/20 Page 2 of 2 PageID 3077




    discrete, non-repetitious points. Plaintiffs’ responsive briefs are due August 28, 2020.

    Defendants’ reply briefs, limited to five pages, are due by September 4, 2020.

           Discovery in these cases is STAYED pending further order of the Court.

           DONE and ORDERED in Chambers, Orlando, Florida on July 14, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




                                                    -2-
